DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this Office Action.

Response to Arguments
Applicant's arguments filed in the amendment filed 11/02/2020, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Applicant’s invention as claimed:
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020, 12/30/2020, and 01/20/2021 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 09/17/2019 have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson, Stephen (Pub. No.: US 2015/0235312, hereinafter, “Dodson”) in view of Gaddala, Satish K. (Patent No.: US 2013/0024943, hereinafter, “Gaddala”).
Claims 1, 16. Dodson teaches:
A method to control execution of operations on content, the method comprising: – in paragraph [0008] (A system and a method for detecting fraudulent activity are taught in this disclosure. The system comprises a monitoring device for reviewing any data relating to execution of transactions, such as trades, as well as an alert module for generating an alert on detection of irregularities in the transaction.)
identifying a usage pattern of a user in conjunction with the content; – in paragraphs [0022], [0025] (The monitoring device 60 creates a transactional profile 62 for the traders/users and/or the user computer 10 based on behaviour of the user or a group of users. Non limiting examples of such deviant behaviour include massive amounts of data being transferred to one of the transaction servers 15, unusual patterns of orders or access to a rarely used website or automated execution of trades.)
creating a model specific to the user based on the usage pattern of the user; – in paragraphs [0022], [0023], [0025] (The monitoring device 60 creates a transactional profile 62 for the traders/users and/or the user computer 10 based on behaviour of the user or a group of users. The transactional profile 62 is stored in a user profile database 65 attached to the monitoring program 60. It will be appreciated that the user profile database 65 contains more than one transactional profile 62 and that each one of the traders (and possibly the user computers 10) can have a separate transactional profile 62 and/or a group transactional profile 62 can be created for a group of traders. The transactional profile 62 is therefore a statistical model of the trader based on these trades. Non limiting examples of such deviant behaviour include massive amounts of data being transferred to one of the transaction servers 15, unusual patterns of orders or access to a rarely used website or automated execution of trades.)
detecting an operation attempted to be performed on the content by the user, – in paragraph [0025] (Suppose now that a trader (or a person using the user computer 10) initiates the rogue trading activities. The monitoring program 60 will receive further data items 66 relating to the rogue behavior. The further data items 66 indicate that behavior of the user computer 10 deviates from the normal baseline behaviour expected by comparison with the transactional profile 62 stored in the user profile database 65. Non limiting examples of such deviant behaviour include massive amounts of data being transferred to one of the transaction servers 15, unusual patterns of orders or access to a rarely used website or automated execution of trades.)

Dodson does not explicitly teach:
the attempted operation altering the content; and determining whether to allow the attempted operation by the user to be executed on the content by: comparing the attempted operation by the user to the model specific to the user; based on comparing the attempted operation by the user to the model specific to the user, determining that the attempted operation deviates from the usage pattern of the user; and in response to the determination that the attempted operation by the user deviates from the usage pattern of the user, halting an execution of the attempted operation altering the content; and providing a notification to a client device associated with the user attempting the operation, the notification informing the user of the halting of the attempted operation.
However, Gaddala teaches:
the attempted operation altering the content; and – in paragraphs [0020], [0051], [0052] (The attempts to access the data may include requests to open, read, write, modify, etc. the data on the server. An attempt to modify an ACL is identified. The modification may include changing permissions designated by the ACL, for example. A pattern of attempts to modify the ACL (e.g. by a particular computer, within a predetermined time period, etc.) may be identified.)
determining whether to allow the attempted operation by the user to be executed on the content by: comparing the attempted operation by the user to the model specific to the user; – in paragraphs [0020], [0031], [0051], [0052] (For example, the characteristics, patterns, etc. identified from the information may indicate whether the information is suspicious. As an option, such characteristics, patterns, etc. may be compared with thresholds for determining whether the information is suspicious. The attempts to access the data may include requests to open, read, write, modify, etc. the data on the server. An attempt to modify an ACL is identified. The modification may include changing permissions designated by the ACL, for example. A pattern of attempts to modify the ACL (e.g. by a particular computer, within a predetermined time period, etc.) may be identified.)
based on comparing the attempted operation by the user to the model specific to the user, determining that the attempted operation deviates from the usage pattern of the user; and – in paragraphs [0020], [0051], [0052] (The attempts to access the data may include requests to open, read, write, modify, etc. the data on the server. An attempt to modify an ACL is identified. The modification may include changing permissions designated by the ACL, for example. A pattern of attempts to modify the ACL (e.g. by a particular computer, within a predetermined time period, etc.) may be identified.)
in response to the determination that the attempted operation by the user deviates from the usage pattern of the user, halting an execution of the attempted operation altering the content; and – in paragraph [0052] (In response to an indication that the information is suspicious (based on the heuristic analysis), an action may be taken to prevent the attempted modification to the ACL.)
providing a notification to a client device associated with the user attempting the operation, the notification informing the user of the halting of the attempted operation. – in paragraphs [0043], [0055] (While not shown, it should be noted that a flag, or any other desired indicator, may be associated with each entry in the log file for indicating whether access to the data associated with the attempt was prevented, allowed, successful, etc., and optionally any actions taken in response thereto (e.g. notifications, etc.). In response to the identification of potential data leakage, a notification may be communicated to a user, computer, etc. registered to the identification data.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson with Gaddala to include the attempted operation altering the content; and determining whether to allow the attempted operation by the user to be executed on the content by: comparing the attempted operation by the user to the model specific to the user; based on comparing the attempted operation by the user to the model specific to the user, determining that the attempted operation deviates from the usage pattern of the user; and in response to the determination that the attempted operation by the user deviates from the usage pattern of the user, halting an execution of the attempted operation altering the content; and providing a notification to a client device associated with the user attempting the operation, the notification informing the user of the halting of the attempted operation, as taught by Gaddala, in paragraph [0004], to provide a technique for securing data based on a heuristic analysis.

Claim 2. Combination of Dodson and Gaddala teaches The method of claim 1 – refer to the indicated claim for reference(s).

Gaddala further teaches: 
wherein the attempted operation is provided to a server – in paragraphs [0020], [0051], [0052] (The attempts to access the data may include requests to open, read, write, modify, etc. the data on the server. An attempt to modify an ACL is identified. The modification may include changing permissions designated by the ACL, for example. A pattern of attempts to modify the ACL (e.g. by a particular computer, within a predetermined time period, etc.) may be identified.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson with Gaddala to include wherein the attempted operation is provided to the server, as taught by Gaddala, in paragraph [0004], to provide a technique for securing data based on a heuristic analysis.

Combination of Dodson and Gaddala does not explicitly teach:
wherein the server executing a cloud-based storage service.
However, Pendse teaches: 
wherein the server executing a cloud-based storage service – on lines 59-64 in column 3 (The backup server 112 includes a monitoring module 150. The monitoring module 150 is configured to monitor changes in the source data 108, create trend data in response to the changes, detect any deviation from this trend data, and notify system administrators about the deviation.)


Claim 6. Combination of Dodson and Gaddala teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Dodson teaches:
further comprising: determining the usage pattern of the user based on one or more of: a type of the content, previous operations performed on the content by the user, a size of an account of the user, and a frequency at which the user performed the previous operations on the content – in paragraphs [0022], [0023], [0025] (The monitoring device 60 creates a transactional profile 62 for the traders/users and/or the user computer 10 based on behaviour of the user or a group of users. The transactional profile 62 is stored in a user profile database 65 attached to the monitoring program 60. It will be appreciated that the user profile database 65 contains more than one transactional profile 62 and that each one of the traders (and possibly the user computers 10) can have a separate transactional profile 62 and/or a group transactional profile 62 can be created for a group of traders. The transactional profile 62 is therefore a statistical model of the trader based on these trades. Non limiting examples of such deviant behaviour include massive amounts of data being transferred to one of the unusual patterns of orders or access to a rarely used website or automated execution of trades.)

Claim 7. Combination of Dodson and Gaddala teaches The method of claim 1 – refer to the indicated claim for reference(s).

Gaddala further teaches: 
further comprising: identifying the attempted operation as one of a creation, a deletion, a modification, and an encryption – in paragraphs [0020], [0051], [0052] (The attempts to access the data may include requests to open, read, write, modify, etc. the data on the server. An attempt to modify an ACL is identified. The modification may include changing permissions designated by the ACL, for example. A pattern of attempts to modify the ACL (e.g. by a particular computer, within a predetermined time period, etc.) may be identified.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson with Gaddala to include identifying the attempted operation as one of a creation, a deletion, a modification, and an encryption, as taught by Gaddala, in paragraph [0004], to provide a technique for securing data based on a heuristic analysis.

Claim(s) 3, 4, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson, Stephen (Pub. No.: US 2015/0235312, hereinafter, “Dodson”) in view of Gaddala, Satish K. (Patent No.: US 2013/0024943, hereinafter, “Gaddala”), and further in view of Dalrymple et al. (Pub. No.: US 2004/0107199, hereinafter, “Dalrymple”).
Claim 3. Combination of Dodson and Gaddala teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Dodson teaches:
further comprising: identifying a second usage pattern of a second user in conjunction with the content; – in paragraphs [0022], [0025] (The monitoring device 60 creates a transactional profile 62 for the traders/users and/or the user computer 10 based on behaviour of the user or a group of users. Non limiting examples of such deviant behaviour include massive amounts of data being transferred to one of the transaction servers 15, unusual patterns of orders or access to a rarely used website or automated execution of trades.)
creating a second model specific to the second user based on the second usage pattern of the second user; – in paragraphs [0022], [0023], [0025] (The monitoring device 60 creates a transactional profile 62 for the traders/users and/or the user computer 10 based on behaviour of the user or a group of users. The transactional profile 62 is stored in a user profile database 65 attached to the monitoring program 60. It will be appreciated that the user profile database 65 contains more than one transactional profile 62 and that each one of the traders (and possibly the user computers 10) can have a separate transactional profile 62 and/or a group transactional profile 62 can be created for a group of traders. The transactional profile 62 is therefore a statistical model of the trader based on these trades. Non limiting examples of such deviant behaviour include massive amounts of data being transferred to one of the unusual patterns of orders or access to a rarely used website or automated execution of trades.)
detecting an operation attempted to be performed on the content by the second user, – in paragraph [0025] (Suppose now that a trader (or a person using the user computer 10) initiates the rogue trading activities. The monitoring program 60 will receive further data items 66 relating to the rogue behavior. The further data items 66 indicate that behavior of the user computer 10 deviates from the normal baseline behaviour expected by comparison with the transactional profile 62 stored in the user profile database 65. Non limiting examples of such deviant behaviour include massive amounts of data being transferred to one of the transaction servers 15, unusual patterns of orders or access to a rarely used website or automated execution of trades.)

Gaddala further teaches:
the attempted operation by the second user altering the content; and – in paragraphs [0020], [0051], [0052] (The attempts to access the data may include requests to open, read, write, modify, etc. the data on the server. An attempt to modify an ACL is identified. The modification may include changing permissions designated by the ACL, for example. A pattern of attempts to modify the ACL (e.g. by a particular computer, within a predetermined time period, etc.) may be identified.)
determining whether to allow the attempted operation by the second user to be executed on the content by: comparing the attempted operation by the second user to the second model specific to the second user; – in paragraphs [0020], [0031], [0051], [0052] (For example, the characteristics, patterns, etc. identified compared with thresholds for determining whether the information is suspicious. The attempts to access the data may include requests to open, read, write, modify, etc. the data on the server. An attempt to modify an ACL is identified. The modification may include changing permissions designated by the ACL, for example. A pattern of attempts to modify the ACL (e.g. by a particular computer, within a predetermined time period, etc.) may be identified.)
based on comparing the attempted operation by the second user to the second model specific to the second user, determining that the attempted operation by the second user does not deviate from the usage pattern of the second user; – in paragraphs [0020], [0046], [0051], [0052] (If it is determined that the information is not suspicious, further attempts to access data on the server are monitored (operation 402). Of course, however, attempts to access data on the server, as in operation 402, may be continuously monitored. In this way, attempts to access data on the server may be monitored during a heuristic analysis of any identified attempts. The attempts to access the data may include requests to open, read, write, modify, etc. the data on the server. An attempt to modify an ACL is identified. The modification may include changing permissions designated by the ACL, for example. A pattern of attempts to modify the ACL (e.g. by a particular computer, within a predetermined time period, etc.) may be identified.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson with Gaddala to include the attempted operation by the second user altering the content; and determining whether 

Combination of Dodson and Gaddala does not explicitly teach:
in response to the determination that the attempted operation by the second user does not deviate from the second usage pattern of the second user, enabling an execution of the attempted operation by the second user; and enabling a synchronization process of the content, as altered per execution of the attempted operation by the second user, with a cloud-based storage system.
However, Dalrymple teaches: 
in response to the determination that the attempted operation by the second user does not deviate from the second usage pattern of the second user, enabling an execution of the attempted operation by the second user; and enabling a synchronization process of the content, as altered per execution of the attempted operation by the second user, with a cloud-based storage system. – in paragraph [0040] (If normal changes but no suspicious changes are detected by the inventory processor 62, the application program backup manager preferably invokes the application program backup program 52 to perform an update application program backup.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson and Gaddala with Dalrymple to include in response to the determination that the attempted operation by the second user does not deviate from the second usage pattern of the second user, enabling an execution of the attempted operation by the second user; and enabling a synchronization process of the content, as altered per execution of the attempted operation by the second user, with a cloud-based storage system, as taught by Dalrymple, in paragraph [0014], to provide an improved technique for backing up and restoring data.

Claim 4. Combination of Dodson and Gaddala teaches The method of claim 1 – refer to the indicated claim for reference(s). 

Combination of Dodson and Gaddala does not explicitly teach:
further comprising: in response to the determination that the attempted operation by the user deviates from the usage pattern of the user, preventing a synchronization process of the content with a cloud-based storage system.
However, Dalrymple teaches:
further comprising: in response to the determination that the attempted operation by the user deviates from the usage pattern of the user, preventing a synchronization process of the content with a cloud-based storage system – in 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pendse and Gaddala with Dalrymple to include in response to the determination that the attempted operation by the user deviates from the usage pattern of the user, preventing a synchronization process of the content with a cloud-based storage system, as taught by Dalrymple, in paragraph [0014], to provide an improved technique for backing up and restoring data.

Claim 12. Claim 12 is similar to claims 1-3, and 16.

Claim 13. Combination of Dodson and Gaddala teaches The server of claim 12 – refer to the indicated claim for reference(s). 
Combination of Dodson and Gaddala does not explicitly teach:
wherein the notification prompts a user to one of approve the attempted operation and reject the attempted operation.
However, Dalrymple teaches: 
wherein the notification prompts a user to one of approve the attempted operation and reject the attempted operation – in paragraph [0040] (If one or more detected changes are identified as suspicious by the change classifier 64, invocation of 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson and Gaddala with Dalrymple to include wherein the notification prompts a user to one of approve the attempted operation and reject the attempted operation, as taught by Dalrymple, in paragraph [0014], to provide an improved technique for backing up and restoring data.

Claim 14. Combination of Dodson, Gaddala, and Dalrymple teaches The server of claim 13 – refer to the indicated claim for reference(s). 

Dalrymple further teaches: 
wherein the processor is further configured to: detect an approval of the attempted operation; and in response to the approval of the attempted operation, remove the halt on the execution of the attempted operation; and allow a synchronization process to occur, wherein the synchronization process synchronizes modified content between the client device and a cloud-based storage service – in paragraph [0040] (If one or more detected changes are identified as suspicious by the change classifier 64, invocation of the application backup program 52 is delayed until the notified person provides authorization to perform the update application program backup.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson and Gaddala with Dalrymple to 

Claim 15. Combination of Dodson, Gaddala, and Dalrymple teaches The server of claim 13 – refer to the indicated claim for reference(s).

Dalrymple further teaches: 
wherein the processor is further configured to: detect a rejection of the attempted operation; and in response to the rejection of the attempted operation, prevent an execution of the attempted operation; and prevent a synchronization process from occurring – in paragraph [0040] (If one or more detected changes are identified as suspicious by the change classifier 64, invocation of the application backup program 52 is delayed until the notified person provides authorization to perform the update application program backup.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson and Gaddala with Dalrymple to include wherein the processor is further configured to: detect a rejection of the attempted operation; and in response to the rejection of the attempted operation, .

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson, Stephen (Pub. No.: US 2015/0235312, hereinafter, “Dodson”) in view of Gaddala, Satish K. (Patent No.: US 2013/0024943, hereinafter, “Gaddala”), and further in view of Bagley et al. (Patent No.: US 8,255,366, hereinafter, “Bagley”).
Claim 5. Combination of Dodson and Gaddala teaches The method of claim 1 – refer to the indicated claim for reference(s).

Combination of Dodson and Gaddala does not explicitly teach:
further comprising: providing a restoration element associated with the notification to the client device for display; and in response to detecting an activation of the restoration element, enabling a user to select a previous version of the content preserved at the cloud-based storage service to restore; and replacing the content with the previous version of the content.
However, Bagley teaches: 
further comprising: providing a restoration element associated with the notification to the client device for display; and in response to detecting an activation of the restoration element, enabling a user to select a previous version of the content preserved at the cloud-based storage service to restore; and replacing the content with the previous version of the content – on lines 54-65 in 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson and Gaddala with Bagley to include providing a restoration element associated with the notification to the client device for display; and in response to detecting an activation of the restoration element, enabling a user to select a previous version of the content preserved at the cloud-based storage service to restore; and replacing the content with the previous version of the content, as taught by Bagley, on lines 9-12 in column 1, to efficiently restoring a file by splitting the file into segments and restoring only the segments that differ from a backup version of the file.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson, Stephen (Pub. No.: US 2015/0235312, hereinafter, “Dodson”) in view of Gaddala, Satish K. (Patent No.: US 2013/0024943, hereinafter, “Gaddala”), and further in view of Brown et al. (Pub. No.: US 2013/0013875, hereinafter, “Brown”).
Claim 8. Combination of Dodson and Gaddala teaches The method of claim 1 – refer to the indicated claim for reference(s).

Combination of Dodson and Gaddala does not explicitly teach:
further comprising: in response to the determination that the attempted operation by the user deviates from the usage pattern of the user, one of increasing a frequency of versioning and preserving a latest version.
However, Brown teaches: 
further comprising: in response to the determination that the attempted operation by the user deviates from the usage pattern of the user, one of increasing a frequency of versioning and preserving a latest version – in paragraph [0085] (Instead of autosaving based only on how much time has passed since the last save or constantly autosaving after every keystroke, the following embodiments disclose a method and system for autosaving that considers one or both of the nature of the changes made to the file and the operating environment in which the file is being edited, and that automatically saves the file more frequently when the changes imply that the file has been materially changed or when the file is being edited in an unstable or hostile environment.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson and Gaddala with Brown to include in response to the determination that the attempted operation by the user deviates from the usage pattern of the user, one of increasing a frequency of versioning and preserving a latest version, as taught by Brown, in paragraph [0002], to provide a .

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson, Stephen (Pub. No.: US 2015/0235312, hereinafter, “Dodson”) in view of Gaddala, Satish K. (Patent No.: US 2013/0024943, hereinafter, “Gaddala”), and further in view of Pendse, Bhargav (Patent No.: US 8,918,863, hereinafter, “Pendse”).
Claim 9. Combination of Dodson and Gaddala teaches The method of claim 1 – refer to the indicated claim for reference(s).

Combination of Dodson and Gaddala does not explicitly teach:
further comprising: identifying a threshold based on the model specific to the user, wherein the threshold identifies one or more of a type of altered content, an amount of altered content, and an amount of altered content within a time period; and determining that the threshold is exceeded during the attempted operation.
However, Pendse teaches: 
further comprising: identifying a threshold based on the model specific to the user, wherein the threshold identifies one or more of a type of altered content, an amount of altered content, and an amount of altered content within a time period; and determining that the threshold is exceeded during the attempted operation – on lines 26-53 in column 4 (Some trends relate to changes in particular 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson and Gaddala with Pendse to include identifying a threshold based on the model specific to the user, wherein the 

Claim 11. Combination of Dodson, Gaddala, and Pendse teaches The method of claim 9 – refer to the indicated claim for reference(s). 

Pendse further teaches: 
wherein the threshold is one of a learned value or a calculated value, and the threshold is based on the type of the content, previous operations performed on the content by the user, a size of an account associated with the user, and a frequency at which the user performed the previous operations on the content – on lines 26-53 in column 4 (Some trends relate to changes in particular files or particular types of files over times. For example, the rule generation module 202 may detect a trend whereby some files in the source data 108 are deleted infrequently (e.g., core operating system files). The threshold frequency of deletion for particular files after a threshold period of time may be set via the configuration data 206. In another example, the rule generation module 202 may detect a trend whereby modifications in some files in the source data 108 occur infrequently (e.g., system registry files). The threshold frequency of modification for particular files after a threshold period of time may be set via the configuration data 206. In another example, the rule generation module 202 may 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson and Gaddala with Pendse to include wherein the threshold is one of a learned value or a calculated value, and the threshold is based on the type of the content, previous operations performed on the content by the user, a size of an account associated with the user, and a frequency at which the user performed the previous operations on the content, as taught by Pendse, on lines 10-14 in column 1, to monitor source data that is a target of a backup service to detect malicious attacks and human errors.

Claim(s) 10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson, Stephen (Pub. No.: US 2015/0235312, hereinafter, “Dodson”) in view of Gaddala, Satish K. (Patent No.: US 2013/0024943, hereinafter, “Gaddala”), and further in view of Pendse, Bhargav (Patent No.: US 8,918,863, hereinafter, “Pendse”) and Dalrymple et al. (Pub. No.: US 2004/0107199, hereinafter, “Dalrymple”).
Claim 10. Combination of Dodson, Gaddala, and Pendse teaches The method of claim 9 – refer to the indicated claim for reference(s). 

Combination of Dodson, Gaddala, and Pendse does not explicitly teach:
further comprising: in response to the determination that the threshold is exceeded during the attempted operation, providing another notification to the client device for display; and preventing a synchronization process from occurring.
Dalrymple further teaches: 
further comprising: in response to the determination that the threshold is exceeded during the attempted operation, providing another notification to the client device for display; and preventing a synchronization process from occurring – in paragraph [0040] (If one or more detected changes are identified as suspicious by the change classifier 64, invocation of the application backup program 52 is delayed until the notified person provides authorization to perform the update application program backup.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson, Gaddala, and Pendse with Dalrymple to include in response to the determination that the threshold is exceeded during the attempted operation, providing another notification to the client device for 

Claim 18. Claim 18 is substantially similar to claims 4, 9, and 10. 

Claim 19. Claim 19 is substantially similar to claim 11.

Claim 20. Claim 20 is substantially similar to claim 14.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson, Stephen (Pub. No.: US 2015/0235312, hereinafter, “Dodson”) in view of Gaddala, Satish K. (Patent No.: US 2013/0024943, hereinafter, “Gaddala”), and further in view of Luo et al. (Pub. No.: US 2015/0248384, hereinafter, “Luo”).
Claim 17. Combination of Dodson and Gaddala teaches The method of claim 16 – refer to the indicated claim for reference(s). 

	Combination of Dodson and Gaddala does not explicitly teach:
wherein the notification prompts for authentication credentials through a textual entry box associated with the notification to approve the attempted operation.
However, Luo teaches: 
wherein the notification prompts for authentication credentials through a textual entry box associated with the notification to approve the attempted operation – in paragraph [0107] (Once the user selects the URL and accesses the portal, the user may be prompted to provide authorization and authentication credentials, and if the provided credentials are valid, then a menu including various options may be displayed for the user. For example, one option of the menu may indicate that the user may create a new file, and another option of the menu may indicate that the user may upload an already created file.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dodson and Gaddala with Luo to include wherein the notification prompts for authentication credentials through a textual entry box associated with the notification to approve the attempted operation, as taught by Luo, in paragraph [0039], to provide an approach for a document sharing and collaboration. The approach may be implemented in a document sharing and collaboration system or any other system configured to manage a document sharing, document modifications and document versioning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MUHAMMAD RAZA/Examiner, Art Unit 2449